NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL CAVIC, an individual, DBA D.C.           No. 18-56068
Precision Company,
                                                D.C. No. 8:16-cv-01910-JLS-KES
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

REPUBLIC OF SERBIA, a Sovereign State;
JUGOBANK AD BEOGRAD, a New York
Agency,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Daniel Cavic appeals pro se from the district court’s judgment dismissing his

diversity action alleging state law claims related to a bank account. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Park v. Shin, 313 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1138, 1141 (9th Cir. 2002). We affirm.

       The district court properly dismissed Cavic’s action against the Republic of

Serbia for lack of subject matter jurisdiction because Cavic failed to establish an

exception to the Serbian government’s immunity under the Foreign Sovereign

Immunities Act (“FSIA”). See Sec. Pac. Nat’l Bank v. Derderian, 872 F.2d 281,

285 (9th Cir. 1989) (“If the claim does not fall within one of the [FSIA]

exceptions, the court cannot entertain the action” and it must dismiss the action

against the foreign state).

       The district court did not abuse its discretion by denying Cavic’s motion for

default judgment against defendant Jugobanka A.D. Beograd. See Eitel v. McCool,

782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of review and

factors to consider in determining whether to grant the entry of default judgment).

       Cavic has waived any alleged removal defect by failing to file a motion to

remand within 30 days of defendant’s filing their notice of removal. See 28 U.S.C.

§ 1447(c) (“A motion to remand the case on the basis of any defect other than lack

of subject matter jurisdiction must be made within 30 days after the filing of the

notice of removal . . . .”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Cavic’s request to strike the filings of the Republic of Serbia and to confirm


                                          2                                    18-56068
Jugobanka A.D. Beograd as a defaulted party (Docket Entry No. 10) is denied.

      AFFIRMED.




                                       3                                  18-56068